Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered August 25, 1983, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts) and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilt was established beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543). Further, although the arresting police officer should not have been allowed to testify that the complainant selected the defendant from a lineup, as such testimony constitutes impermissible bolstering (see, People v Williams, 109 AD2d 906, 907; People v Hall, 82 AD2d 838, 839), the issue has not been preserved for our review by an appropriate objection (see, CPL 470.05 [2]; People v Merritt, 117 AD2d 629). Were we to reach the issue, in view of the overwhelming evidence of guilt, including clear and strong proof of the defendant’s identity as the perpetrator, we would find that the error was harmless (see, People v Johnson, 57 NY2d 969, 970; People v Mobley, 56 NY2d 584, 585; cf., People v Grubbs, 112 AD2d 104).
We have considered the remaining contentions raised by the defendant and find them to be either unpreserved for review or without merit. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ. concur.